Case 1:18-cv-04309-PKC-KHP Document 76-3 Filed 01/24/20 Page 1 of 2




           Exhibit 3
     Case 1:18-cv-04309-PKC-KHP Document 76-3 Filed 01/24/20 Page 2 of 2




                                            CERTIFICATION
                               This is to certify that the attached English
Schreiber Translations, Inc.
                               language document, identified as 164851_Valid
51 Monroe Street

Suite 101
                               court service on Francisco Abellan Villena -
Rockville, MD 20850

                               11.27.19_ENG is a true and accurate translation
P: 301.424.7737
                               of the original Spanish language document to the
F: 301.424.2336

                               best of our knowledge and belief.


                               Executed this 10th day
                               of December, 2019



                                                    ____________________
                                                    Schreiber Translations, Inc.
                                                    51 Monroe Street, Suite 101
                                                    Rockville, Maryland 20850
                                                    ATA Member 212207



                               Schreiber Translations, Inc. uses all available measures
                               to ensure the accuracy of each translation, but shall not
                               be held liable for damages due to error or negligence in
                               translation or transcription.




translation@schreibernet.com

www.schreibernet.com
